Citation Nr: 1824302	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-33 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from May 1969 to December 1997.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

An informal conference at the RO was held in January 2014.  In March 2017, the Veteran requested a hearing before a Veterans Law Judge.  However, in signed correspondence dated May 2017, the Veteran's representative withdrew this request.


FINDING OF FACT

The evidence indicates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that the combined effect of his service connected disabilities prevent him from securing and following substantially gainful employment.  For the reasons that follow, the Veteran's claim shall be granted.

A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id. 

In this case, the Veteran is service-connected for several disabilities.  He has, over the course of the appeal period, been in receipt of a combined 90 percent disability rating with at least one disability rated at 40 percent or higher.  The schedular requirements under 38 C.F.R. § 4.16(a) have been met.   

The evidence also shows that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  In support of his claim, the Veteran's representative submitted a July 2012 Vocational Evaluation.  C.V., a Rehabilitation Specialist, noted the Veteran's various service-connected disabilities, and the effect that these disabilities have on his ability to perform both manual and sedentary labor.  After providing supporting rationale, C.V. noted that the Veteran "is not able to engage in any type of gainful employment."

The Board is cognizant of the Veteran's long history in the Marine Corps, and his high educational attainment (the Veteran has earned both a bachelors and a masters degree).  However, in light of the Veteran's numerous service-connected disabilities and the July 2012 Vocational Evaluation, the Board concludes that, over the course of the entire appeals period, the Veteran has been unable to secure or follow a substantially gainful occupation.  A TDIU is therefore warranted.   


ORDER

Entitlement to a TDIU is granted.  



____________________________________________
Evan M. Deichert
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


